  Case 1:21-bk-10199-NWW               Doc 39 Filed 06/03/21 Entered 06/03/21 14:45:05     Desc
                                       Main Document    Page 1 of 2
For the reasons stated orally at the hearing the motion is denied.




THE RELIEF SOUGHT IN THIS ORDER IS DENIED.
SIGNED this 3rd day of June, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TENNESSEE
                                     SOUTHERN DIVISION

   IN RE:                                             )         CASE NO. 21-10199-NWW
                                                      )
   JANIS DIANE PIERCE,

            Debtor.
                                                      )
                                                      )
                                                      )
                                                                     D
                                                                CHAPTER 7 Proceeding
                                                     IE
                                                      )

                                  ORDER GRANTING MOTION TO DISMISS

            Creditor, Quicken Loans, LLC, having moved for this Court to dismiss this bankruptcy
                    EN

   proceeding pursuant to 11 U.S.C. §§ 707(a), 1406, 1408, and F.R.B.P. 1014, and the Court

   having found that venue is wholly improper for this matter within the Eastern District of

   Tennessee and accordingly, it is hereby
                   D


            ORDERED that this bankruptcy proceeding is dismissed.

                                                          ###




                                                          1
Case 1:21-bk-10199-NWW   Doc 39 Filed 06/03/21 Entered 06/03/21 14:45:05     Desc
                         Main Document    Page 2 of 2




                                          Approved for entry by:

                                          /s/ Monica K. Gilroy_________________
                                          Monica K. Gilroy
                                          Georgia Bar No. 427520
                                          The Gilroy Firm
                                          Attorney for Quicken Loans, LLC
                                          1145 Hightower Trail
                                          Atlanta, Georgia 30350
                                          (678) 280-1922
                                          Monica.Gilroy@gilroyfirm.com




                                               D
                                  IE
           EN
          D




                                      2
